Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim wherein all .the above claimants join in the same cause of action. It appears that claimants had their cows tested for bovine tuberculosis and by result of such test certain of their cows were slaughtered to prevent the spread of the disease and to protect the consumers of the milk, and it further appears from the statement of Stillman J. Stanard, Director of Agriculture, which statements are in words and figures as follows: “While these tests were not performed under authority given by this department, the tests did serve to eliminate tuberculosis from the State of Illinois. The State therefore benefited by the elimination of the reactors from these herds.” The said Director in words and figures further sets forth, in his statement the following: “The farmers did not receive the customary indemnity for their animals and since the spirit of the law has been served, the tuberculosis eradication program benefited and the individual herd owners damaged by not receiving their indemnity, and action in causing the cattle to be tested being caused by an emergency which was not of their making, I can see no reason why these claims should not be allowed as has been done in the past.” And it further appears that the Fifty-fifth General Assembly of the State qf Illinois made appropriations to the Department of Agriculture for the purpose of indemnity for eradication of bovine tuberculosis. This court is of the opinion this is a program for the betterment of public health, and that in view of doing equity and justice to those who suffered a loss for the benefit of the public at large, this court is of the opinion that the claims should be allowed the reasonableness of which is not questioned. Therefore it is considered and recommended by the court that the above claimants be allowed the following awards: Name. imber Head. Amount of Award. Burton Anderson . 2 $ 60.00 Henry Russell 16 480.00 A. G. Hasemann.. 11 330.00 Ernest E. Engel... 7 • 210.00 Frank Hein ..... 4 120.00 Arthur Bernardoni 1 30.00 Fred Stieg ....... 7 210.00 W. E. Jackson.... 2 60.00 C. G. Brainard.... 22 660.00 John Shea ........ 6 180.00 Peter J. Freiders.. 13 390.00 R. M. Bean........ 7 210.00 W. E. Sullivan____ 4 120.00 M. C. Wilcox...... 1 30.00 Henry Quedenfeld 10 300.00 Albert Ruth ...... 17 510.00 Chas. W. Fulton... 5 150.00 Peter Benson ..... 28 840.00 Katy Schumacher.. 38 1,140.00